     Case 2:20-cv-02960-SVW-MAA Document 47 Filed 09/08/20 Page 1 of 2 Page ID #:612




 1     RACHEL E. KAUFMAN (Cal. Bar No. 259353)
       KAUFMAN P.A.
 2     400 NW 26th Street
 3     Miami, FL 33127
       Telephone: (305) 469-5881
 4
       rachel@kaufmanpa.com
 5
       Counsel for Plaintiff and the Putative Class
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11     TERRY FABRICANT, individually
       and on behalf of all others similarly            Case No. 2:20-cv-02960-SVW-MAA
12
       situated,
13                                                       PLAINTIFF’S NOTICE OF
                            Plaintiff,                   VOLUNTARY DISMISSAL
14
                                                         WITHOUT PREJUDICE OF
15            v.
                                                         DEFENDANT ELAVON, INC.
16
       ELAVON, INC. and 7231911
17     CANADA INC. D/B/A DIGITECH
18     PAYMENTS,
                      Defendants.
19
20
              Pursuant to Rule 41(a)(1)(A)(i), Plaintiff TERRY FABRICANT, by his
21
       undersigned counsel, gives notice of the voluntary dismissal of this action without
22
       prejudice as to Defendant ELAVON, INC.1
23
24
25
26
27
       1
         Plaintiff is not dismissing his claim against Defendant 7231911 CANADA INC., and will be
28     filing an amended complaint reflecting the dismissal of Defendant ELAVON, INC. only.
                                               -1-
                   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                              Fabricant v. Elavon, Inc., et. al.
     Case 2:20-cv-02960-SVW-MAA Document 47 Filed 09/08/20 Page 2 of 2 Page ID #:613




 1          Dated: September 8, 2020     By: /s/ Rachel E. Kaufman
 2                                       RACHEL E. KAUFMAN
                                         Kaufman P.A.
 3                                       400 NW 26th Street
 4                                       Miami, FL 33127
                                         Telephone: (305) 469-5881
 5
                                         rachel@kaufmanpa.com
 6
 7                                       Attorney for Plaintiff Terry Fabricant
                                         and the Proposed Class
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -2-
                NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                           Fabricant v. Elavon, Inc., et. al.
